UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 4, 2007 YARDVILLE NATIONAL BANCORP (Exact Name of Issuer as Specified in Charter) NEW JERSEY (State or Other Jurisdiction of Incorporation or Organization) 000-26086 (Commission File Number) 22-2670267 (I.R.S. Employer Identification Number) 2465 KUSER ROAD, HAMILTON, NEW JERSEY 08690 (Address of Principal Executive Offices) (609) 585-5100 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01. Other Events. On October 4, 2007, Yardville National Bancorp (“Yardville”) issued a press release reiterating that the election deadline for Yardville shareholders to make merger consideration elections in connection with the proposed merger with The PNC Financial Services Group, Inc. is 5 p.m., New York City time, on October 18, 2007.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. The following exhibits are filed with this Form 8-K: Exhibit No. Description 99.1 Press release dated October 4, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 4, 2007 YARDVILLE NATIONAL BANCORP By: Stephen F. Carman Stephen F. Carman Vice President and Treasurer EXHIBIT INDEX Exhibit No. Description 99.1 Press release dated October 4, 2007.
